May 3 2011 Investor Presentation May 2011 www.3dsystems.comNASDAQ:TDSC Company Confidential 2 Forward Looking Statements This presentation contains forward-looking statements, as defined by federal and state securities laws.Forward-looking statements include statements concerning plans, objectives, goals, strategies, expectations, intentions, projections, developments, future events, performance or products, underlying assumptions, and other statements which are other than statements of historical facts.In some cases, you can identify forward-looking statements by terminology such as ''may,'' ''will,'' ''should,'' “hope,'' "expects,'' ''intends,'' ''plans,'' ''anticipates,'' "contemplates," ''believes,'' ''estimates,'' ''predicts,'' ''projects,'' ''potential,'' ''continue,'' and other similar terminology or the negative of these terms.From time to time, we may publish or otherwise make available forward-looking statements of this nature. All such forward- looking statements, whether written or oral, and whether made by us or on our behalf, are expressly qualified by the cautionary statements described on this message including those set forth below.In addition, we undertake no obligation to update or revise any forward-looking statements to reflect events, circumstances, or new information after the date of the information or to reflect the occurrence or likelihood of unanticipated events, and we disclaim any such obligation. Forward-looking statements are only predictions that relate to future events or our future performance and are subject to known and unknown risks, uncertainties, assumptions, and other factors, many of which are beyond our control, that may cause actual results, outcomes, levels of activity, performance, developments, or achievements to be materially different from any future results, outcomes, levels of activity, performance, developments, or achievements expressed, anticipated, or implied by these forward-looking statements. As a result, we cannot guarantee future results, outcomes, levels of activity, performance, developments, or achievements, and there can be no assurance that our expectations, intentions, anticipations, beliefs, or projections will result or be achieved or accomplished.These forward- looking statements are made as of the date hereof and are based on current expectations, estimates, forecasts and projections as well as the beliefs and assumptions of management.3D System’s actual results could differ materially from those stated or implied in forward- looking statements.Past performance is not necessarily indicative of future results.We do not intend to update these forward looking statements even though our situation may change in the future.Further, we encourage you to review the risks that we face and other information about us in our filings with the SEC, including our Annual Report on Form 10-K which was filed on February 17, 2011.These are available at www.SEC.gov. Company Confidential 3 Profile Company Confidential 4 Balanced Revenue Composition… 2010 FY Company Confidential 5 Leading Provider of 3D Content-to-Print Solutions Company Confidential 6 Global Reach with Local Presence United States - Rock Hill, SC - Atlanta, GA - Goodland, IN - Lawrenceburg, TN - Seattle, WA - Syracuse, NY - Valencia, CA - Vernon Hills, IL Europe - England - France - Germany - Italy - Switzerland Asia-Pacific - China - Hong Kong - Japan - Singapore Company Confidential 7 Compelling Business Model Printer Consumables Company Confidential 8 Leadership Through Technology Professional 3D Printers: MJM, SLA® Price: $1,300 - $9,900 Personal 3D Printers: FTI, PJP Price: $49,000 - $199,000 Production 3D Printers: SLA®, SLS®, SLM Price: $250,000 - $950,000 Company Confidential 9 High-Performance Integrated Print Materials qHigh-definition materials for concept models and functional prototypes qAccurate durable materials for rapid prototyping and manufacturing of end-use parts qEngineered plastic materials and composites that are tough and stable for demanding end- use environments qFully dense metals and alloys for rapid tools and real parts Company Confidential 10 Expanding Range of End-Use Applications Company Confidential 11 First Mover Advantage… Diverse Customer Base Company Confidential 12 Clear Competitive Advantage Company Confidential 13 Marketplace Convergence Drives Opportunities Source: 3D Systems Company Confidential 14 Company Confidential 15 Results From Growth Initiatives: Custom Parts Services Access to end users Build scale and presence Consolidate channel Shape brand experience Quickparts® 3Dproparts™ Exited 2010 with $18.3 M of annual customer parts services revenue Acquired Quickparts® (Feb 2011) with 2010 revenue of $25.2 M Generated $10.3 M customer parts services revenue in Q1 2011 Improved gross profit margin sequentially: •26% Q4, 2010 •39% Q1, 2011 Company Confidential 16 Results From Growth Initiatives: 3D Printers Record 2010 printer revenue of $54.7 million and 79% growth over prior year Record Q1 2011 printer revenue of $13.5 million and 54%growth over Q1 2010 Company Confidential 17 Results From Growth Initiatives: Healthcare Solutions ITE hearing aids Dental restorations Orthodontic aligners Orthopedic implants Prosthetics Trauma procedures Company Confidential 18 Full Year 2010 79% Across-The-Board Revenue Growth $ in millions 38% 46% 16% $ 30.5 $ 54.7 $ 32.0 $ 46.8 $ 50.3 $ 58.4 $ 15.7 $ 21.6 Company Confidential 19 Shareholder Value Acquisitions Track Record Quickparts National RP Support ATI Sycode Print3D Provel Bits From Bytes Express Pattern CEP Protometal Design Prototyping Technologies Moeller Design & Development AdvaTech Manufacturing Acu-Cast Technologies Desktop Factory Company Confidential 20 Experienced Management Team Bob Grace GC&S Damon Gregoire CFO Abe Reichental CEO Chuck Hull CTO Kevin McAlea Sales Cathy Lewis Marketing May 3 2011 Financial Overview www.3dsystems.comNASDAQ:TDSC Company Confidential 22 Revenue Categories Geography First Quarter Revenue by Category & Geography Asia Pacific Company Confidential 23 First Quarter 2011 54% Across-The-Board Revenue Growth $ in millions 52% 103% 15% $ 8.8 $ 13.5 $ 9.2 $ 18.8 $ 13.6 $ 15.6 $ 4.1 $ 6.2 Company Confidential 24 First Quarter Drivers % Change Favorable/(Unfavorable) Revenue $ 47.9 $ 31.6 51% Gross Profit $ 23.2 $ 14.3 62% % of Revenue 48% 45% Operating Expenses (35%) % of Revenue 33% 37% Net Income 238% % of Revenue 14% 6% Depreciation & Amortization (60%) % of Revenue 5% 5% Diluted Earnings Per Share 211% $ in millions, except earnings per share -Percents are rounded to nearest whole number First Quarter 2011 Operating Results Company Confidential 25 Printer Razor and Blade Profile (1) Model assumes net annual material revenue of $12,000 per printer from a mix of all printers. Model illustrates cumulative revenue growth of adding 100 new printers/year for five years. This target model is not intended to constitute financial global guidance related to the company’s expected performance. It is based upon management’s current expectations concerning future events and trends and is necessarily subject to uncertainties. Personal & Professional Printer Revenue Model (1) Commentary qOur “razor and blades” business model centers onsustainable profitable growth from consumables qRecurring revenue drives sustainability and profitability qWe expect higher margin integrated print materials revenue to drive further margin expansion and reduce seasonality as our installed base grows over time qOur personal and professional printers consume an average of $12,000 of materials annually (excluding BfB™ printers) Company Confidential 26 First Quarter Category Yr-Yr% $ Millions Gross Profit Margin $ Millions Gross Profit Margin $ Margin Printers 41% $ 3.1 36% 75% 13% Materials 63% $ 8.3 61% 20% 5% Services(1) 42% $ 2.9 32% 167% 31% Total 48% $ 14.3 45% 62% 7% Gross Profit and Margin Trend Company Confidential 27 Expected Margin Expansion Path Long-Term Target Company Confidential 28 First Quarter Category % Change Favorable (Unfavorable) Selling, general & administrative $ 9.2 (42%) Research and development $ 2.5 (13%) Total Operating Expenses $ 11.7 (35%) % of Revenue 33% 37% 11% •Total operating expenses increased primarily due to: •Higher commissions from increased revenue •Cost from additional acquisitions made during the quarter •Legal expenses of $1.7 million primarily due to litigation concentration and timing •Selling, general & administrative expenses decreased to 27% of revenue for the quarter from 29% in the first quarter of 2010 •Research & development expenses decreased to 6% of revenue in 2011 from 8% of revenue in the 2010 quarter ($ in millions) First Quarter Operating Expenses Company Confidential 29 Operating Leverage Expected To Continue $ in millions Company Confidential 30 Factors Affecting Earnings Per Share Company Confidential 31 Favorable EPS Trend Revenue and margin expansion, coupled with operating cost containment and optimization resulted in an improved bottom line and stronger balance sheet EPS Improvement over Prior Year's Quarter Q1 2009 Q2 2009 Q3 2009 Q4 2009 Q1 2010 Q2 2010 Q3 2010 Q4 2010 Q1 2011 Company Confidential 32 March 31, 2011 December 31, 2010 % Change Favorable (Unfavorable) Cash $ 37.3 90% Inventory $ 26.6 (12%) Accounts Receivable $ 39.3 $ 35.8 10% Accounts Payable $ 23.4 $ 26.6 12% Working Capital $ 76.5 $ 42.5 80% •Cash increased $33.5 million fromthe fourth quarter of 2010,primarily reflecting $54.0 million proceeds from our equity raise and $22.1 million paid in cash for acquisitions during the quarter. •Working capital increased $34.0 million compared to the end of 2010,including a $3.5 million increase in accounts receivable and a $7.5 million decrease in trade accounts payable. •Inventory increased $2.8 million primarily related to timing of inventory purchases and customer deliveries. ($ in millions) Working Capital Company Confidential 33 Balance Sheet Management Strong balance sheet coupled with operating leverage allows us to fund our strategic initiatives No debt Strong cash balance Quality receivables Balanced inventories Managed payables Company Confidential 34 ($ millions) * Net income is inclusive of the estimated fully-burdened tax rate in a range of 31-38% depending on the period. - The company’s current NOLs of $65 million reduce the cash taxes to the portion relating to the non-U.S.obligations. This target model is not intended to constitute financial guidance related to the company’s expected performance.It is based upon management’s current expectations concerning future events and trends and is necessarily subject to uncertainties. Long-Term Target Operating Model Company Confidential 35 Well-Positioned For the Long Term May 3 2011 www.3dsystems.comNASDAQ:TDSC Thank You
